The opinion of the Court was delivered by
McEnery, J.
The City of New Orleans appeals from a judgment rendered against her, ordering the cancellation of the taxes and tax inscriptions in her favor and against Stern’s Fertilizer and Chemical Manufacturing Company for the’years 1880 to 1888, inclusive. The cause of action of the relator is based upon the amendment to Article 207 of the State Constitution adopted at the late general election, and officially promulgated May 12,1888. Article 207 as it originally stood in the Constitution of 1879, exempted from taxation and license for ten years the capital, machinery and other property employed in the manufacture of textile fabrics, leather, shoes, harness, saddlery, hats, flour and agricultural implements. f
The article as amended extends the exemption from the adoption of the Constitution of 1879 for a period of twenty years, and includes in the exemption manufacturers of ice, fertilizers and chemicals. The relator contends that the amended article exempts the articles which they manufacture from the period of the adoption of the Constitution *698of 1879. Tiie interftion in the submission of the amendment to the people by the General Assembly, and its adoption by them was to re-enact Article 207, and to extend for a longer period the exemption from taxation and license the capital, machinery and other property employed in the manufacture of textile fabrics, leather, shoes, harness, hats, saddlery, flour and ■ agricultural implements, and to further amend the article by including in tlie list of exemptions manufacturers of ice, fertilizers and chemicals. The object and intention in the adoption of the amendment was to preserve the original article .as amended — to continue the exemptions and to extend the period from taxation and license, and to include other manufacturers of articles not found in the original article and which were not exempt from taxation and license. The intention was evidently to continue for an additional period manufacturers of articles already exempt, and to add others thereto, and the fixing of the period for all the articles manufactured, from taxation and the manufacturers from license from the adoption of the Constitution of 1879, was .to make the Article 207 as amended consistent and uniform.
The amended Article 207 is not retroactive. The Stern’s Pertrlizer and Manufacturing Company owe taxes, as shown by the record, for a period extending from 1880 to 1888 inclusive. It was not the intention in the adoption of the amendment to said article to exempt said company and its property from taxes due the city of New Orleans or the state, prior to the adoption of the amendment. No presumption or implication will justify such a conclusion. Had there been an intention to exempt from taxation and license the manufacturers of ice, fertilizers and chemicals, it would have been stated in unambiguous terms. There would have been some legislation to relieve those who were exempted by the article as amended and who bad paid the tax and the license. It would be manifestly unjust to relieve those who had not paid, from their obligations to pay, and to have retained the amount of those who had promptly discharged their duty as citizens and paid their license and tax. Some provision would have been made to avoid this inequality and injustice, bad it been the intention in the adoption of the amendment to make the amended article retroactive. We, therefore, conclude that Article 207 of the Constitution of 1879, as amended, exempts from taxation and license the manufacturers of ice, fertilizers and chemicals, only from the date of the promulgation, the 12th day of May, 1888, of the amendment to Article 207 of the Constitution of 1879.
*699It is, therefore, ordered that the judgment of the lower court be avoided and reversed and plaintiff’s demand rejected with costs in both courts.